IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-09-00213-CR

KOREY ALLEN PARKER,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                            From the 82nd District Court
                                Falls County, Texas
                               Trial Court No. 8624


                            MEMORANDUM OPINION


          Korey Allen Parker was convicted of burglary of a habitation. TEX. PENAL CODE

ANN. § 30.02(a)(1) (Vernon 2003). He was sentenced to twenty years in prison. We

affirm.

          Randy Deiterich came home early from work one day and noticed a car parked

along the country road on which Deiterich lived. When he pulled into his driveway, he

saw Parker look around from the back of a corner of Deiterich’s house. Parker was in

the area of the back door. Parker then fled, running through pastures and jumping over

barbed-wire fences. While Parker was running, Deiterich saw that Parker had a pry bar
in his hand. Deiterich then repositioned himself in his vehicle near the parked car.

When Parker ran to the parked car, Deiterich saw that Parker no longer had the pry bar

and had pulled his shirt off and over his head. Parker got into the car and drove away.

He was soon caught in another town.

        When Deiterich approached the back door of his house, he found several items

from his house in a bag outside of the house where Parker had been seen. A rifle of

Deiterich’s that had been in a case in the house was also outside, leaning against the

house in the same area where Parker had been seen.

        The Falls County Sheriff and two deputies arrived at Deiterich’s house. No one

had a camera, so no pictures of the scene or property were taken at that time. One of

the deputies noticed pry marks on the back door of Deiterich’s house. Because of the

texture of the door, it was not dusted for prints. Deiterich’s property was taken to the

Falls County Sheriff’s Office and dusted for prints. No readable prints were found.

Later in the week, when the deputy went back to take pictures of the door damaged

during the burglary, Deiterich had already replaced the door. The deputy took a

picture of the damaged door which was then leaning against Deiterich’s garage.

        In one issue, Parker argues that the evidence is legally insufficient to prove that

he committed burglary of a habitation because there was no direct evidence that he

entered Deiterich’s house. When reviewing the legal sufficiency of the evidence to

support a conviction, we view all of the evidence in the light most favorable to the

prosecution in order to determine whether any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443

Parker v. State                                                                      Page 2
U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007). Direct evidence of the elements of the offense is not

required. Hooper v. State, 214 S.W.3d 9, 14 (Tex. Crim. App. 2007). Further, juries are

permitted to make reasonable inferences from the evidence presented at trial, and

circumstantial evidence is as probative as direct evidence in establishing the guilt of an

actor. Id. at 14-15. Circumstantial evidence alone can be sufficient to establish guilt. Id.

at 15.

         In reviewing the evidence under the appropriate standard, we find the evidence

legally sufficient to support Parker’s conviction for burglary of a habitation. Parker’s

sole issue is overruled.

         The trial court’s judgment is affirmed.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed October 6, 2010
Do not publish
[CR25]




Parker v. State                                                                       Page 3